1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      CODY M. BUNGANICH,
7
                           Plaintiff,
8                                                         2:19-cv-00513-RFB-VCF
      vs.                                                 ORDER
9     WELLS FARGO FINANCIAL NATIONAL
      BANK,
10
                           Defendant.
11

12
            Before the court are Plaintiff’s Motion for Status Conference (ECF No. 20) and the Amended Joint
13
     Status Report on Settlement (ECF No. 24).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that Plaintiff’s Motion for Status Conference (ECF No. 20) and the
16
     Amended Joint Status Report on Settlement (ECF No. 24) are GRANTED.
17
            IT IS FURTHER ORDERED that a status conference is scheduled for 11:30 AM, September 23,
18
     2019, in Courtroom 3D. The hearing will be vacated upon the filing of the proposed Stipulation and Order
19
     for Dismissal.
20

21
            DATED this 26th day of August, 2019.
22
                                                                _________________________
23
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
24

25
